Citation Nr: 1047993	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial disability rating for sleep 
apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982, November 1983 to June 1992, and December 2003 to 
September 2005, with active duty for training from July 1996 to 
December 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for degenerative 
changes of the cervical spine, a history of left shoulder rotator 
cuff repair with traumatic arthritis, degenerative changes of the 
right shoulder, Morton's neuroma of the right foot, right wrist 
carpal tunnel syndrome, left wrist carpal tunnel syndrome, and 
sleep apnea; and deferred a decision on service connection for 
history of a right knee injury.  In July 2006, the Veteran 
submitted a notice of disagreement with the initial disability 
rating assigned for his sleep apnea and subsequently perfected 
his appeal in January 2007.

In September 2007, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Louis, Missouri, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In December 2008, the Board remanded the Veteran's claim of 
entitlement to a compensable initial rating for sleep apnea to 
the Appeals Management Center (AMC) for further evidentiary 
development, including obtaining outstanding VA treatment 
records, scheduling the Veteran for a new examination, and 
readjudicating the Veteran's claim.  The Board is obligated by 
law to ensure that the AMC complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that 
the AMC has not complied fully with the December 2008 remand 
directives, as discussed more fully below.  As such, this claim 
must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2006, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding his case again unless 
it was essential for a full and fair adjudication of his claim.

Following the Board's December 2008 remand, the VA RO in 
Huntington, West Virginia obtained additional VA treatment 
records and provided the Veteran with a VA examination for his 
sleep apnea.  However, neither the Huntington RO nor the AMC 
readjudicated the Veteran's claim in a Supplemental Statement of 
the Case after receiving the new medical evidence.

Under 38 C.F.R. § 19.31(c), the RO/AMC is to issue a Supplemental 
Statement of the Case when, pursuant to a Board remand, it 
develops evidence or cures a procedural defect.  The only 
exceptions allowed for by the regulation are if: (1) the only 
purpose of the remand is to assemble records previously 
considered by the agency of original jurisdiction and properly 
discussed in a prior Statement of the Case or Supplemental 
Statement of the Case, or (2) the Board specifies in the remand 
that a Supplemental Statement of the Case is not required.  See 
38 C.F.R. § 19.31(c) (2010).

In this case, the Huntington RO developed further evidence in the 
form of additional VA treatment records and a new VA examination.  
Further, neither of the above-mentioned exceptions is met, as the 
new evidence has not been previously considered and discussed in 
a Statement of the Case or Supplemental Statement of the Case and 
the Board remand did not specify that a Supplemental Statement of 
the Case was not required.  Rather, the Board remand explicitly 
directed the RO/AMC to readjudicate the claim and provide the 
Veteran and his representative with a Supplemental Statement of 
the Case.  See Board remand directive 3, December 2008.  As the 
RO/AMC has failed to issue a Supplemental Statement of the Case, 
the Board finds that the RO/AMC did not fully comply with the 
December 2008 remand directives.  As such, this claim must be 
remanded in order to comply with the December 2008 Board remand.  
See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of 
entitlement to an initial compensable 
disability rating for sleep apnea.  If the 
claim is not granted in full, a Supplemental 
Statement of the Case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

